PER CURIAM.
Whereas, the judgment of this court was entered on the 18th day of November, 1958 (Fla.App., 107 So.2d 51) affirming in part the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 10, 1959 (116 So.2d 8) quashed a portion of this court’s judgment; and
Whereas, by the mandate of the Supreme Court of Florida now lodged in this court, the cause was remanded with directions to enter an order consistent with the said judgment and opinion of the Supreme Court of Florida;
Therefore, it is ordered that the judgment and decision of this court, filed in this cause on November 18, 1958, insofar as it construes the effect of that certain right of way deed given by Ellen S. Ragen to Dade County in 1939, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated aforesaid, is adhered to; costs allowed shall be taxed in the Circuit Court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.),
HORTON, C J., and PEARSON and CARROLL, CHAS., JJ., concur.